339 S.E.2d 444 (1986)
Stuart K. WARD
v.
Janet TURCOTTE.
No. 853SC891.
Court of Appeals of North Carolina.
February 18, 1986.
*446 Paul W. White, Ayden, for plaintiff-appellant.
Jeffrey L. Miller, Greenville, for defendant-appellee.
WELLS, Judge.
Summary judgment should be granted when a party establishes that there is no genuine issue of material fact and that it is entitled to judgment as a matter of law. N.C.Gen.Stat. § 1A-1, Rule 56 of the Rules of Civil Procedure; Ipock v. Gilmore, 73 N.C.App. 182, 326 S.E.2d 271, disc. rev. denied, 314 N.C. 116, 332 S.E.2d 481 (1985).
Defendant admits in her brief that the elements of slander, as alleged by plaintiff, are sufficiently proven to overcome a motion for summary judgment. Thus, the only issue before this Court is whether defendant's forecast of the evidence on the issue of her qualified privilege defense leaves no genuine issue of material fact and entitles her to judgment as a matter of law.
What constitutes a privileged occasion is defined [as] "... when for the public good and in the interests of society one is freed from liability that would otherwise be imposed on him by reason of the publication of defamatory matter.... [Qualified privilege] relates more particularly to private interests; and comprehends communications made in good faith, without actual malice, with reasonable or probable grounds for believing them to be true, on a subject matter in which the author of the communication has an interest, or in respect to which he has a duty, public, personal, or private, either legal, judicial, political, moral, or social made to a person having a corresponding interest or duty." [Citations omitted.]
Ponder v. Cobb, 257 N.C. 281, 126 S.E.2d 67 (1962). Whether the occasion is privileged is a question of law for the court, subject to review, and not for the jury, unless the circumstances of the publication are in dispute. Stewart v. Check Corp., 279 N.C. 278, 182 S.E.2d 410 (1971). Qualified privilege is an affirmative defense and must be specially pleaded. Id. The burden is on defendant to establish facts sufficient to support this plea. Id. Where qualified privilege exists, plaintiff cannot recover absent actual malice; the burden of proving actual malice rests on plaintiff. Id. Actual malice may be proven by showing that the defendant published the defamatory material with knowledge that it was false, with reckless disregard for the truth or with a high degree of awareness of its probable falsity. Gibby v. Murphy, 73 N.C.App. 128, 325 S.E.2d 673 (1985).
Gordon Fulp owned, operated and maintained the golf carts and had an interest in determining the identity of the vandals. Ms. Turcotte had a moral and social duty to Mr. Fulp, the victim of a crime, to inform him of the perpetrators' identity. This duty was buttressed by the Country Club rule that states, "The membership is strongly encouraged to report violators and damages." This duty constitutes a qualified privilege. Ponder v. Cobb, supra.
However, the defense of qualified privilege may be defeated by a showing of actual malice on the part of the declarant. Stewart, supra. Actual malice may be found in a reckless disregard for the truth, Gibby, supra, and may be proven by a showing that the defamatory statement was made in bad faith, without probable cause or without checking for truth by the *447 means at hand. Dellinger v. Belk, 34 N.C. App. 488, 238 S.E.2d 788 (1977), disc. rev. denied, 294 N.C. 182, 241 S.E.2d 517 (1978).
In her deposition Ms. Turcotte stated that she had "no earthly idea" where she had heard that the plaintiff had committed vandalism. She also said that she had not seen the plaintiff vandalize the golf carts and had never heard of anyone seeing him vandalize the carts. This evidence is sufficient to raise a genuine issue of material fact as to whether Ms. Turcotte's allegations were made without good faith or probable cause, thus constituting actual malice. For this reason we hold that summary judgment was improvidently granted.
We note that, should the jury find actual malice on the part of defendant, defendant may be held liable for punitive damages as well as compensatory damages. Cochran v. Piedmont Publishing Co., 62 N.C.App. 548, 302 S.E.2d 903, disc. rev. denied, 309 N.C. 819, 310 S.E.2d 348 (1983), cert. denied, ___ U.S. ___, 105 S. Ct. 83, 83 L. Ed. 2d 30 (1984).
Reversed.
ARNOLD and WEBB, JJ., concur.